IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,441



                     EX PARTE AUGUSTINE SALAZAR, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 07-531-K368 IN THE 368TH DISTRICT COURT
                        FROM WILLIAMSON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine and sentenced to fifty years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Salazar v. State, No. 03-08-00164-CR (Tex. App.–Austin Oct. 29, 2009) (not designated

for publication).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Third Court of Appeals in Cause No. 03-08-00164-CR that affirmed his conviction in Case No.

07-531-K368 from the 368th Judicial District Court of Williamson County. Applicant shall file his

petition for discretionary review with the Third Court of Appeals within 30 days of the date on which

this Court’s mandate issues.



Delivered: November 3, 2010
Do not publish